Botts, J.
This is an action brought upon an open account for goods, wares, and merchandise. The defendant pleads that no part of the cause of action occurred within one year from the commencement of the suit.
The complaint alleges that the last item la the aseoumt h@c$o <S®t® January 18,1856, and It is admitted that the complaint was ffled Jm= uary 19,1857.
The statute Is imperative in requiring such a® action to be commenced within a year. In reckoning time from am event, here It is reckoned from the delivery of the last item, the day of fee event Is to-be computed. The People vs. Clark, 1 Cal. Rep., 407. As to the fact urged by fee plaintiff's counsel, that the 18th of January, 1857, fell on Sunday, the authority cited (note to 2d Hill, 377) is directly against him.